MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED DECEMBER 31, The following discussion and analysis of the results of operations and financial position of Levon Resources Ltd. (the “Company” or “Levon”) should be read in conjunction with the Company’s unaudited interim financial statements for the nine months ended December 31, 2009 and the audited financial statements for the year ended March 31, 2009 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated February 23, 2010 and discloses specified information up to that date. Levon is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Company’s financial statements are prepared in accordance with generally accepted accounting principles in Canada. Unless otherwise cited, references to dollar amounts are Canadian dollars. Throughout this report we refer to “Levon”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Levon Resources Ltd.We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com. Business Description Levon is an exploration stage public company listed on the TSX Venture Exchange under the symbol LVN and on the Frankfurt Stock Exchange under the symbol L09. The Company is a reporting issuer in British Columbia, Alberta and Ontario and its international ISIN number is CA 5279011020. The Company’s principal business activities are the exploration and development of natural resource properties. At this time, the Company has no operating revenues, and does not anticipate any operating revenues until the Company is able to find, acquire, place in production and operate a mine. Historically, the Company has raised funds through equity financing and the exercise of options and warrants to fund its operations. Overall Performance As at December 31, 2009, the Company had working capital of $2,532,971 as compared to working capital of $231,130 at March 31, 2009. The Company recorded a net loss of $348,725 for the nine months ended December 31, 2009 as compared to $227,310 for the nine months ended December 31, 2008. The Company had higher general and administrative expenses for the nine months ended December 31, 2009, primarily attributable to the issuance of stock options granted during the period and increase in shareholder relations activity. The Company completed a private placement of 6,651,000 units at a price of $0.35 per unit for gross proceeds of $2,327,850 and incurred $913,711 in exploration expenditures. Cash used in operating activities was $199,311 as compared to the prior year when the cash used in operating activities was $238,050. Exploration Congress Property, British Columbia The Company was engaged in the exploration of its Congress Property located on the north side of Carpenter Lake in British Columbia’s historic gold producing Bridge River region.The Congress Property is a historic mining property that supported past high-grade gold vein production from three portal entry underground workings. The property covers 2,433 hectares (6,012 acres) and consists of 45 claims including 8 crown grants, 13 mineral leases and 24 mineral claims. Since May 2007, Levon has undertaken three phases of surface exploration to locate new gold bearing structures on its Congress property situated in the Bridge River Gold Camp. The three phases include prospecting, MMI soil grids, trenching by hand and with an excavator. Prospecting has been successful with the relocation of three previously known showings that have received little exploration work in the past and has also led to several other new discoveries. Most of the relocated zones and new discoveries are found along the south side of the Gun Creek canyon, on the north central portion of the Congress Property, and are contained in an area 100m wide by 600m long. The zones found in this area have a general east west trend as opposed to the Congress, Lou and the Howard Zones, that have a north-south trend. Detailed geological mapping to determine where diamond drill holes should be placed to test the gold bearing structures found in this area of Gun Creek is warranted. 1 LEVON RESOURCES LTD. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED DECEMBER 31, In November 2007, the Company announced the approval of a 16-hole (5,000 metres) diamond drill program by the BC Ministry of Mines. The drill program has been designed to offset high grade surface gold showings discovered in September 2007, test the size potential of newly recognized porphyry gold controls on high grade stockwork vein zones, discovered in Gun Creek canyon in a northern part of the property and test the northern strike projection of the high grade Lou Gold Zone toward Gun Creek. During 2008, the Company reopened the portal to the Goldbridge Tungsten mine and has been sampling the adit to determine future exploration. In September 2008, the Company released the Congress Property, B.C. Drilling Summary Report including the 3 m wide intercept grading of 0.395 ounces per ton.The drill holes tested part of the newly recognized Gun Creek dacite stock mapped in a northern part of the property for bulk tonnage gold deposits.Three angle core holes (1,048 m total) confirm the presence of Au beneath gold showings prospected at the surface, which are associated with veins and veined zones.Such vein zones have been explored and mined at the Congress and Howard mines in the past.The holes confirm that the surface stockwork vein mineralized zones discovered by prospecting dacite porphyry dikes and sills, narrow down dip and along strike in the vicinity of the holes. Industry standard core sampling procedures and quality control measures were applied to the core and the core samples.The samples were boxed and shipped via UPS to Acme Analytical Laboratory Ltd. in Vancouver for analysis.Acme Labs completed the 42 element mass spectrometry ICP analysis and Au on all the samples, any samples which returned >1ppm Au were fire assayed from a 30-gram pulp with a gravimetric finish. The highest quality gold intercept cut in the holes is associated with veined zones 3 m wide grading 0.395 ounces per ton Au, (from 41 to 44 m hole depths).This intercept is associated with vein quartz and disseminated Pyrite, Arseno Pyrite, Stibnite, Serecite, Carbonate altered Greenstone pillow basalt of the metamorphosed host rock sequence. High grade vein potential and stockwork bulk tonnage gold potential remain to be tested in the vicinity of the best intercept and within the Gun Creek stock and its contact zone to the east of the 2007 drill holes. Norma Sass Property, Nevada In October 2008, the Company and Coral Gold Resources Ltd.’s wholly-owned U.S. subsidiary, Coral Resources, Inc. (“CRI”) entered into an exploration, development and mine operating agreement (the “Agreement”) with Barrick Gold Exploration Inc. (“Barrick”), wherein Barrick is granted the option to acquire up to a 75% interest in CRI’s and the Company’s interests in the Norma Sass Property, Nevada consisting of 36 unpatented mining claims. Barrick may earn a 60% interest by incurring total exploration expenditures of at least US $3 million in annual installments by December 31, 2014.Barrick may earn an additional 10% (for an aggregate interest of 70%) by incurring an additional US $1.5 million by December 31, 2015.Barrick may earn an additional 5% (for an aggregate interest of 75%) by carrying CRI and the Company through to commercial production. Alternatively, at the time of earning either its 60% or 70% interest, Barrick may be given the option to buy-out CRI’s and the Company’s joint interest by paying US $6 million and granting them a 2% net smelter returns royalty. In May 2009, Barrick commenced the target delineation work followed by a drilling program, which began in October. Barrick did extensive geological mapping and geochemical soil and rock sampling across the property in order to define locations for drilling. The drilling program consisted of two mud rotary holes with target depths on the order of approximately 1,800 to 2,000 feet to test structural and geochemical targets in the Lower Plate carbonate sequence, with the potential to go deeper as the rock dictates.The drill contractor is Lang Exploratory Drilling of Elko, Nevada using an LM120 rig.The program was expected to take six weeks. 2 LEVON RESOURCES LTD. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED DECEMBER 31, In September, 2009, Barrick notified the Company that the planned drilling program would commence in October.The proposed drilling consisted of two mud rotary holes with target depths on the order of approximately 1,800 to 2,000 feet to test structural and geochemical targets in the Lower Plate carbonate sequence, with the potential to go deeper as the rock dictates.The program is expected to take six weeks. The drill contractor is Lang Exploratory Drilling of Elko, Nevada using an LM120 rig. In November 2009, the Company’s technical team visited with Barrick’s Cortez Gold Mines in Crescent Valley, Nevada, USA. The group examined the chips and core from Barrick’s recently completed hole, NS 09-01 at the Norma/Sass property.The group also visited the NS 09-01 drill site. Hole NS 09-01 was started in early October and drilled North West at 70 degree dip across a SW-NE striking fault which trends into Barrick’s Gold Acres pit one mile to the northeast and is thought to be related to mineralization at Gold Acres.Hole NS 09-01 started as a reverse circulation hole but encountered recovery problems at 1,680 foot depth.Barrick brought in a core rig, wedged the RC hole and drilled HQ diameter core to a final depth of 2,586 ft. The hole entered the lower plate Wenban limestone at 1,330 foot depth and was bottomed in the Roberts Mountain formation.These are the principal host rock formations for the gold deposits at the Pipeline, Gold Acres and Cortez Hills mines.Assay results will be released once they are received from Barrick. Cordero Silver, Gold, Lead, Zinc Project - Mexico In February 2009, the Company signed a Letter of Intent with Valley High Ventures (“Valley High”), whereby Levon will earn a 51% interest from Valley High by spending $1,250,000 Cdn. by the end of February 2013 with a first year commitment of $250,000 to explore and develop their wholly owned Cordero-Sanson Property (“Cordero”) 35 km northeast of the town of Hidalgo Del Parral, in the state of Chihuahua in north central Mexico. In February 2009, the Company commenced field work on the Cordero Project exploring for large scale, bulk tonnage, porphyry type Ag, Au, Zn, Pb deposits, a number of which have been recently discovered in similar geologic settings in Central Mexico (Penasquito, Pitarrilla, Comino Rojo and others). The original Cordero property consisted of contiguous staked and optioned mining claims that total about 10,000 hectares and cover the entire Cordero Mining District.In August, 2009 an additional contiguous 10,000 hectares was acquired through staking to cover an additional 7 km of strike length of the Cordero Porphyry Belt to the southwest and a second parallel porphyry belt identified by mapping 10 km to the north (Porphyry Norte Belt) The Cordero porphyry belt now has a 13 km strike length and is about 3 km wide. The NE part of the belt consists of four mineralized intrusive (porphyry) centers that have been explored and developed mostly for high grade Ag, Au, Zn and Pb veins ranging back to ancient workings.Past bulk tonnage deposit exploration has been confined to the northeastern most intrusive center for Mo and Cu deposits.The southwest part of the belt includes the Pozo de Plata Diatreme complex discovered in 2009, the Dos Mil Diez Diatreme complex discovered in January, 2010 and the Molina de Veinto Caldera mapped to the southwest, all mostly not previously prospected. Valley High’s wholly owned Mexican subsidiary, Coro Minera de Mexico S.A. de C.V. acquired the project in 2006 and conducted soil sampling, geological mapping, trenching and IP.Past drill core from past high grade vein exploration was salvaged from several storage locations on the property.Relogging established the drill core had only been split and sampled for high-grade vein intercepts.What appeared to be wide, bulk tonnage mineralized core had not been split or sampled.Valley High split and assayed all the available old core and assay results to establish several bulk tonnage discovery intercepts(including hole COR 1 that returned 54.9 metres grading 0.17 g/T Au, 78.5 g/T Ag, 1.12% Zn and 1.35% Pb starting at a depth of 165.1m.). Several bulk tonnage Zg, Au, Zn, Pb targets were defined by the exploration results. The current joint venture work program is designed to identify, rank and to test all large-scale bulk tonnage potential in the district and accelerate evaluation of the property under the technical direction of Levon.The exploration started with remapping the entire district to better define mineralization controls and potential. 3 LEVON RESOURCES LTD. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED DECEMBER 31, By May 30, 2009 a 3D induced polarization (“IP”) geophysical survey by SJ Geophysics, Vancouver, B.C. was completed over three of the mineralized intrusive centers of the Cordero porphyry belt with the most obvious bulk tonnage target potential.The data was processed and a 3D inversion model was constructed and interpreted to help lay out Phase I drill holes. In June 2009, the Company announced the discovery of the Pozo de Plata mineralized dike and diatreme complex that expands the strike of the original Cordero District porphyry belt 2 km to the southwest. Local miners had reported silver minerals in breccia, in a hand dug water well in a valley are mostly covered by thin alluvial gravel.The reports were followed up with geologic traverses, mapping bedrock, soils sampling and trenching.Bedrock exposures of mineralized rhyolite dikes and diatreme breccia rocks were present in outcrop along a nearby creek.Initial rock samples returned anomalous Ag, Au, Zn and Pb in bedrock grab samples over a distance of 150 metres. Of eighteen grab samples collected; silver values range from 3.2 ppm to 374 ppm with eight samples returning greater than 50 ppm.Gold values range from 157 ppb to 1,190 ppb. Results from a follow up trench excavated approximately 50 m east and north from the water well returned 355 metres grading 14.0 g/T Ag, 0.13 g/T Au, 0.12% Zn and 0.12% Pb including 175 metres at 21.8 g/T Ag, 0.20 g/T Au, 0.16% Zn and 0.20% Pb. All past and current project data were compiled and integrated into a state of the art Gocad 3D exploration model to optimize drill targeting.Additional trenching was laid out and detailed geologic mapping and rock sampling proceeded.A drilling contract was let for the Phase I, 5000 m core drilling. In September 2009, the Company reported additional trenching results from the Cordero silver, gold, zinc, lead porphyry district. Trenches were laid out to: · Test for extensions of the high-values encountered in the Pozo de Plata trench; · Test for surface mineralization in recently mapped diatreme breccias above high chargeability anomalies defined by the July3D IP survey; and · Expose bedrock near current artisan shafts sunk on high grade. All trench samples are mineralized with at least geochemically anomalous metal values.Wide intervals of mineralization demonstrate the bulk tonnage character of the mineralized system. For example, Trench 2 cut 715 m (about 640 true width) grading 13.99 g Ag/T, 0.029 g Au/T, 872 ppm Zn, 1313 ppm Pb across the northeast strike of the porphyry belt within the Cordero lava dome complex. Key intervals of the trenches that exceed an approximately 10 ppm Ag cutoff are tabulated below.The highest grade results from the Pozo de Plata trench are included for comparison. . Trench From(m) To (m) Length(m) Ag (g/T) Au (g/T) Zn (ppm) Pb (ppm) 1 0 50 50 22.7 0.105 1999 4748 1 90 150 60 110.5 0.071 7045 18231 1 95 150 55 14.1 0.059 1707 722 2 0 75 75 18.2 0.022 1042 1123 2 205 255 50 32.0 0.022 805 1414 2 285 345 60 34.9 0.036 1753 3286 2 385 520 135 18.5 0.070 917 2174 3 70 115 45 20.7 0.067 1631 4081 4 20 60 40 11.1 0.063 162 557 Pozo 0 175 175 21.8 0.200 1555 1967 Trenches 1 and 2 are located from 318 to 536 metres northeast of the Pozo De Plata trench.Trench 1 branches out from trench 2 at the 465 m mark of trench 2.The highest silver values are associated with rhyolite and diatreme breccias and contact zones with limestone country rocks, and are accompanied by elevated zinc, lead, and occasionally gold. Trench 2 returned several long intervals of elevated silver including one section that returned 135 metres grading 18.5 g Ag/T. 4 LEVON RESOURCES LTD. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED DECEMBER 31, Trench 3 is located 880 metres northeast of Trench 2 and is centered near a recent and active artisanal mine called San Luis.On the San Luis mine dump, a sample of rhyolite porphyry mineralized with 3-5% disseminated pyrite, very fine disseminated sphalerite and intergrown silver sulfosalts, but no veining assayed 138 g/T Ag.The rhyolite porphyry contains mineralized centimeter-sized fragments (xenoliths) of medium grained dacite porphyry, characterized by 5-7% disseminated sphalerite and intergrown silver sulfosalt minerals. The presence of mineralized coarser grained xenoliths is interpreted as evidence of a mineralized dacite porphyry at depth that may correspond with a widespread deep induced polarization (IP) chargeability anomaly currently modeled at 300 metres depth. Trench 4 is located 790 metres east of trench 2 and 550 metres south of trench 3.It is hosted in rhyolite near several artisan mine workings. Results from Trench 1 and 2 have successfully expanded the new Pozo de Plata target an additional 600 metres to the northeast.The target remains open to the south and west. The trench samples are mostly oxidized and fresh sulphides were rarely encountered.At Cordero the depth of oxidation is variable and may extend from 20 m to over 80 metres depth. Sample intervals were photographed and mapped according to best industry practices.All of the samples mentioned in this release were prepared and analyzed by ALS Chemex at its labs in Chihuahua and Vancouver. Silver, zinc and lead were analyzed as part of a multi-element inductively coupled argon plasma (“ICP”) package using a four acid digestion.Gold analyses were performed by 30-gram fire assay with an atomic absorption (“AA”) finish. In November 2009, the Company reported drilling results from the recently completed diamond drill program. This program included drilling 8 angle core holes, totaling 2,840metresof HQ core. The eight holes were designed to test five, first priority, bulk tonnage targets in three of four mineralized intrusive centers of the Cordero Porphyry Belt. A drill hole location map can be viewed at Levon’s website (www.levon.com).The targets are widely spaced across the Cordero District only in the most obvious targets and include: 1) Pozo de Plata Diatreme Dike Complex at the present SW end of the Belt (Hole C09-1, C09-2, C09-4, C09-5) 2) The down dip projection of outcropping bonanza Ag veins (Au, Zn, Pb) in the Cordero Volcanic Dome Complex immediately to the NE (C09-3) 3) Porphyry targets Cordero Dome Complex (C09-8) 4) La Ceniza Limestone-Roofed Stock The down dip projections of outcropping bonanza veins and associated replacement deposits immediately NE. The targets are defined on the basis of detailed geologic mapping, the district scale soils grid, rock chip samples, and chargeability anomalies from a 3D induced polarization survey completed earlier in the year. The drilling program was completed by HD Drilling of Mazatlan, Mexico. Drill assay results were received from holes C09-1, 2, 3, 4, 5, 6, 7, and 8, as summarized in Table 1 below. 5 LEVON RESOURCES LTD. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED DECEMBER 31, Table 1: Summary Drill Results Hole Target From (m) To (m) Length (m) Ag (g/T) Au (g/T) Zn (%) Pb (%) C09-1 Pozo de Plata 0 70 70 29.14 0.08 0.25 0.15 C09-2 Pozo de Plata 6 88 82 31.74 0.27 0.15 0.23 C09-3 Cordero Dome 72 92 20 88.34 0.14 1.90 1.69 C09-3 Cordero Dome 184 192 8 25.38 0.56 1.45 0.31 C09-4 Pozo de Plata 122 130 8 32.50 0.21 0.62 0.34 C09-5 Pozo de Plata 92 244 152 80.64 0.61 1.41 1.22 C09-5(incl.) Pozo de Plata 130 202 72 150.16 1.06 2.48 2.27 C09-7 La Ceniza 120 126 6 50.50 0.16 2.01 1.11 C09-8 Cordero Dome 190 256 66 17.33 0.02 1.45 0.08 C09-8 Cordero Dome 272 278 6 15.83 0.02 1.69 0.34 C09-8 Cordero Dome 426 434 8 87.93 0.08 3.05 1.54 The Pozo de Plata Diatreme Breccia, Dike Complex was recognized and has extended the Cordero Porphyry Belt about 2 km to the southwest in March 2009.Follow up geologic mapping, soils sampling, rock chip sampling and two rounds of trenching established wide intervals of mineralized diatreme breccia and rhyolite dikes on the surface. The Diatreme Complex is for the most part covered by thin soil and colluvium, and initial drilling explored eastern outcrops of the Complex near the discovery outcrop which, were used to follow up on some of the trench results. Holes C09-1 and C09-2 were drilled beneath the silver showing in the water well and the discovery trench respectively.The holes returned elevated metal values over significant widths and require exploration follow up. Hole C09-3 cut the northeast margin of the main Cordero Volcanic Dome Complex about 1,270 m NE of C09-5 in the vicinity of several artisanal mine workings centered on outcropping high grade vein zones.C09-3 encountered two high grade intervals from the lab results returned to date (Table 2)that correlate with vein swarms cutting dacite porphyry and rhyolite of the dome complex.The uppermost vein zone was previously unknown.The lower portion of C09-3 cut limestone, presently interpreted to be the country rocks of the northern Cordero Volcanic Dome Complex which might be mushroom shaped with hole C09-3 cutting beneath the cap.
